KEHOE, Judge.
Appellants, defendants below, appeal an order denying their motion to set aside a default and to vacate a final judgment entered against them in an action for liquidated damages.
Our review of the record leads us to the conclusion that appellants failed to establish by clear and convincing evidence the invalidity of the service of process in this cause. Without such proof, the trial court had no basis upon which to set aside the default judgment. See, e. g., Winky’s Inc. v. Francis, 229 So.2d 903 (Fla. 3d DCA 1970); and Mitchell v. Brown, 114 So.2d 178 (Fla. 1st DCA 1959). Accordingly, the order appealed is affirmed.
Affirmed.